              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:18-cv-00050-MR


CYNTHIA LOUISE JENKINS,          )
                                 )
                   Plaintiff,    )
                                 )                 MEMORANDUM OF
              vs.                )                 DECISION AND ORDER
                                 )
NANCY A. BERRYHILL, Acting       )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for Remand

[Doc. 9] and Motion for Summary Judgment [Doc. 11], and the Defendant’s

Motion for Summary Judgment [Doc. 16].

I.    PROCEDURAL HISTORY

      The Plaintiff, Cynthia Louise Jenkins (“Plaintiff”), filed applications for

disability insurance benefits under Title II of the Social Security Act (the “Act”)

and supplemental security income under Title XVI of the Act, alleging an

onset date of October 22, 2014. [Transcript (“T.”) at 185]. The Plaintiff’s

application was denied initially and upon reconsideration. [T. at 146, 159].

Upon Plaintiff’s request, a hearing was held on March 24, 2017 before an

Administrative Law Judge (“ALJ”). [T. at 35-74]. Shortly before the hearing,
the Plaintiff amended her alleged onset date to October 31, 2015, the last

date of Plaintiff’s employment. [T. at 353] On April 27, 2017, the ALJ issued

a written decision denying the Plaintiff benefits, finding that the Plaintiff was

not disabled within the meaning of the Act since the alleged amended onset

date October 31, 2015. [T. at 18-33]. The Appeals Council denied the

Plaintiff’s request for review, thereby making the ALJ’s decision the final

decision of the Commissioner. [T. at 4-6]. The Plaintiff has exhausted all

available administrative remedies, and this case is now ripe for review

pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards, Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).        “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support


                                       2
a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

       “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”


                                       3
42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.

20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

      At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity. If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must


                                       4
assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions.      SSR 96-8p; 20 C.F.R. §§

404.1546(c); 404.943(c); 416.945.

     At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.      Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering her burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is


                                      5
entitled to benefits. In this case, the ALJ rendered a determination adverse

to the Plaintiff at the fifth step.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that Plaintiff has not engaged in substantial

gainful activity since her amended alleged onset date, October 31, 2015. [T.

at 20]. At step two, the ALJ found that the Plaintiff has severe impairments

including history of mild cerebral trauma, headaches, seizures, spinal

disorder, folliculitis, left foot planter fasciitis, obesity, neurocognitive disorder,

affective disorder, and anxiety disorder. [Id.]. At step three, the ALJ

determined that the Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the Listings. [T. at 21]]. The

ALJ then determined that the Plaintiff, notwithstanding her impairments, has

the RFC:

             [O]ver the course of an 8-hour workday, in 2-hour
             increments with normal and acceptable work breaks,
             that the [Plaintiff] has the residual functional capacity
             to perform light work as defined in 20 CFR
             404.1567(b) and 416.967(b) except can never climb
             ladders ropes and scaffolds; can occasionally crouch
             and crawl, can frequently climb ramps and stairs,
             balance, stoop, and kneel. She can constantly be
             exposed to a very quiet to moderate noise
             environment, occasionally be exposed to a loud and
             very loud noise environment, and can occasionally
             be exposed to bright sunlight. She can occasionally
             be exposed to hazards associated with unprotected
             dangerous machinery or unprotected heights. She
                                          6
              can concentrate, persist and maintain pace sufficient
              to understand, remember and carry out simple,
              routine tasks in a low stress work environment
              (defined as being free of fast-paced or team-
              dependent production requirements), involving
              simple      work-related      decisions,    occasional
              independent judgment skills and occasional work
              place changes. She can perform jobs with only
              superficial interaction with the general public and can
              perform jobs where the work duties can be
              completed independently from coworkers; however,
              physical isolation is not required. She can respond
              appropriately to reasonable and customary
              supervision.

[T. at 23].

      At step four, the ALJ identified Plaintiff’s past relevant work as an Army

mess cook and a jailer. [T. at 31]. The ALJ observed, however, that the

Plaintiff is “unable to perform her past relevant work.” [Id.]. At step five, based

upon the testimony of the VE, the ALJ concluded that, considering Plaintiff’s

age, education, work experience, and RFC, Plaintiff is capable of performing

other jobs that exist in significant numbers in the national economy, including

checker I, mail clerk, and router. [T. at 32]. The ALJ therefore concluded

that the Plaintiff was not “disabled” as defined by the Social Security Act from

October 31, 2015, the alleged amended onset date, through April 27, 2017,

the date of the ALJ’s decision. [T. at 33].




                                        7
    V.   DISCUSSION1

         A.   Motion to Remand

         Two days before filing her Motion for Summary Judgment, and five

months after filing this appeal, Plaintiff filed a separate “Motion to Remand.”

[Doc. 9].

         Plaintiff argues that her case must be remanded based on the

Supreme Court’s reasoning in Lucia v. SEC, 138 S. Ct. 2044, 201 L.Ed.2d

464 (2018). [See Docs. 15, 16, 20]. The thrust of the Plaintiff’s argument

appears to be that the process for appointing ALJs to adjudicate Social

Security claims is not in compliance with the Appointments Clause of the

Constitution, Article II, Section 2. Plaintiff therefore concludes that she is

entitled to a new hearing before a properly appointed officer, once such

officer can be installed. [Doc. 16 at 2-3]. In Lucia the Supreme Court held

that the ALJs of the Securities and Exchange Commission, by the nature of

their duties, are “Officer[s] of the United States,” and therefore must be

nominated by the President and confirmed by the Senate, or otherwise

installed consistent with the Appointments Clause. 138 S. Ct. at 2055.




1 Rather than set forth the relevant facts in a separate section, the Court has incorporated
the relevant facts into its legal analysis.
                                             8
Plaintiff asserts (with little explanation) that the holding in Lucia applies

equally to Social Security ALJs.

      In Lucia, however, the Supreme Court held that “one who makes a

timely challenge to the constitutional validity of the appointment of an officer

who adjudicates his case is entitled to relief.” 138 S. Ct. at 2055 (quoting

Ryder v. United States, 515 U.S. 177, 182–183, 115 S.Ct. 2031, 132 L.Ed.2d

136 (1995)) (emphasis added). In that case, the plaintiff timely contested the

validity of the ALJ’s appointment by raising the challenge before the

Securities and Exchange Commission, as well as in the Court of Appeals

and the Supreme Court. Id. In the present case, however, Plaintiff has

forfeited this issue by failing to raise it during her administrative proceedings.

See Garrison v. Berryhill, No. 1:17-cv-00302-FDW, 2018 WL 4924554

(W.D.N.C. Oct. 10, 2018) (citing Meanel v. Apfel, 172 F.3d 1111, 1115 (9th

Cir. 1999)). For these reasons, the Court will deny Plaintiff's Motion to

Remand [Doc. 9] and will address the arguments made by the parties in their

summary judgment motions.

      B.    Motion for Summary Judgment

      The Plaintiff asserts two assignments of error. First, the Plaintiff argues

that the ALJ erred in evaluating her physical and mental impairments and

the vocational expert’s opinions. Second, the Plaintiff argues that the ALJ


                                        9
erred in his evaluation of the disability rating decisions of the Department of

Veterans Affairs (VA) in contravention of the Fourth Circuit’s decision in Bird

v. Commissioner, 699 F.3d 337, 343 (4th Cir.2012). Because it is dispositive,

the Court turns first to the Plaintiff’s second assignment of error.

      In making a disability determination, the ALJ is required to consider all

relevant record evidence, including disability decisions rendered by other

agencies. SSR 06–03p, 2006 WL 2329939 at *6-7. 2 The decisions by other

agencies, “and the evidence used to make these decisions, may provide

insight into the individual's mental and physical impairment(s).” Id. While a

determination      of    disability   made      by    another      governmental       or

nongovernmental agency is not binding on the ALJ, see 20 C.F.R. §

404.1504, the ALJ should nevertheless “explain the consideration given to

these decisions,” SSR 06–03p.

      In Bird, the Fourth Circuit stated that “[b]ecause the purpose and

evaluation methodology of both [the VA and SSA] programs are closely

related, a disability rating by one of the two agencies is highly relevant to the




2 The Social Security Administration’s rescission of SSR 06-03p became effective for
claims filed on or after March 27, 2017. 82 Fed. Reg. 15263-01, 2017 WL 1105348 (Mar.
27, 2017). In the present case, the Plaintiff filed her claim prior to March 27, 2017, as
such, SSR 06-03p still applies.


                                           10
disability determination of the other agency.” 699 F.3d at 343. Accordingly,

the Court held that:

             [I]n making a disability determination, the SSA must
             give substantial weight to a VA disability rating.
             However, because the SSA employs its own
             standards for evaluating a claimant’s alleged
             disability, and because the effective date of coverage
             for a claimant’s disability under the two programs
             likely will vary, an ALJ may give less weight to a VA
             disability rating when the record before the ALJ
             clearly demonstrates that such a deviation is
             appropriate.

Id. at 343 (emphasis added).

      Here, the record evidence before the ALJ contained multiple disability

decisions by the VA. On December 30, 2015, the VA issued a decision

assigning the Plaintiff a 90% service-connected disability rating. [T. at 215].

Specifically, the VA decision assigned the Plaintiff a 60% disability rating for

her mixed seizure disorder; a 30% disability rating for her unspecified mild

neurocognitive disorder and unspecified anxiety disorder; a 20% disability

rating for her cervical strain; a 20% disability rating for her painful facial scars;

a 10% disability rating for her lumbosacral strain; a 10% disability rating for

her gastroesophageal reflux disease (“GERD”); a 10% disability rating for

her residuals of polycystic ovarian syndrome; and a 10% disability rating for

hypothyroidism. [T. 213-40]. On March 30, 2016, the Plaintiff filed a new

claim of benefits with the VA and submitted additional medical records. [T.
                                         11
at 322, 357-419]. On October 14, 2016, the VA issued a new ratings decision

assigning the Plaintiff a 100% disability rating on the basis of increasing the

disability rating from 0% to 30% for her migraine headaches; increasing the

disability rating from 30% to 50% for her unspecified mild neurocognitive

disorder and unspecified anxiety disorder; and increasing the disability rating

from 0% to 20% for her plantar fasciitis. [T. at 322-37]. However, the VA’s

new rating decision also proposed assigning the Plaintiff an 80% disability

rating. [Id.]. Specifically, the VA proposed decreasing Plaintiff’s disability

rating from 60% to 10% for her mixed seizure disorder; decreasing the

disability rating from 20% to 10% for her cervical strain; decreasing the

disability rating from 20% to 0% for her painful facial scars; and decreasing

the disability rating from 10% to 0% for her gastroesophageal reflux disease

(“GERD”).3 [T. at 318].

      In his decision, the ALJ states that he has “given consideration to” the

VA’s disability determinations and, as required by Bird, affords them “no

more than substantial weight.”         [T. 30].   Despite purporting to assign

“substantial weight” to the VA ratings, the ALJ then enumerates various ways




3 The Plaintiff filed a statement in opposition to the VA’s proposed reduction of her
disability rating on November 2, 2016. [T. 339-349]. The record does not indicate
whether the VA modified her disability rating further.


                                         12
in which the VA disability assessment differs from SSA rules. [T. 30-31].

The ALJ then concludes, in summary fashion and without any discussion of

the record evidence, that “the treatment reports, including diagnostic and

examination findings are more persuasive and demonstrate that the claimant

is not disabled under the Social Security Act, notwithstanding that she

otherwise may be entitled to Veterans Administration compensation for the

same or similar impairments.” [T. 31].

       While the ALJ purports to comply with Bird by assigning “substantial

weight” to the VA ratings, the ALJ goes on to completely discount the ratings,

essentially assigning them little weight. While assigning less than substantial

weight to VA ratings is certainly permissible under Bird, the Fourth Circuit

explicitly explained that lesser weight may be given only “when the record

before the ALJ clearly demonstrates that such a deviation is appropriate.”

699 F.3d at 343 (emphasis added). For the ALJ to enumerate all the ways

that VA and SSA disability determinations may differ in theory4 is simply not

sufficient. The Fourth Circuit has already found “the purpose and evaluation


4 For example, in discounting the VA disability ratings, the ALJ notes that the “VA’s
determination that a veteran is unemployable is not the same as a step four or five finding
under [the SSA] regulations.” [T. 31]. The ALJ then, without any citation to the record,
notes that there was no evidence in the medical record to indicate that the Plaintiff had
been found to be “unemployable.” [Id.]. The ALJ’s discount of the VA ratings on this point
is inadequately explained because the VA did not find the Plaintiff to be unemployable.
[T. 215, 323]. This distinction, therefore, cannot serve as a basis for discounting the VA’s
disability ratings in this case.
                                            13
methodology of” the VA program to be so closely related as to render a VA

disability rating “highly relevant” to an SSA determination. Id. Thus, the ALJ

must cite to evidence in the record before him in order to assign less than

substantial weight to the VA’s determination.

      The ALJ’s decision makes only a few passing references to the VA’s

disability ratings. First, in his discussion of the medical evidence of record

supporting his RFC determination, the ALJ finds the Plaintiff’s seizures to be

severe but not as extensive as alleged, stating as follows:

            Interestingly, after [Plaintiff] was notified by the VA
            that her disability rating for seizure activity was
            reduced because of an improvement in her condition
            (Ex 16E), [Plaintiff] contacted the VA in on [sic]
            November 16, 2016 and January 19, 2017 reporting
            that she had experienced seizures the night before
            that were witness [sic] by her husband rating for”

[T. at 25]. The ALJ’s sentence abruptly ends nonsensically before

proceeding to a new paragraph addressing Plaintiff’s migraine headaches.

[Id.]. The ALJ never explains what he found to have been “interesting,” what

relevance such evidence has to his decision, or how such evidence is

weighed.

      The second reference to the VA disability ratings is contained in the

ALJ’s discussion of the Plaintiff’s credibility, in which he states as follows:

            Moreover, while [Plaintiff] is assessed with some
            service connected disability for seizure disorder and
                                       14
            headaches, the VA never awarded her any disability
            specific to “traumatic brain injury” (Exs 16E and
            4F/38).

[T. 28]. While the ALJ is correct that the VA ratings do not provide any

disability for traumatic brain injury, the ALJ’s simple recitation provides no

further insight into how he weighed or considered the VA ratings that were

awarded for the Plaintiff’s other impairments.

      The ALJ also references a “VA determination” in discounting the

severity of the Plaintiff’s depression and anxiety:

            Notably, although [Plaintiff] testified to problems with
            depression and anxiety, . . . the VA determine[d] that
            “stress,     adjustment    disorder,      anxiety   and
            depression” did not warrant a rating for service
            connected disability because the [Plaintiff’s] medical
            evidence failed to show that these conditions were
            clinically diagnosed (1F/196)….

[T. at 27]. The “VA determination” cited by the ALJ is referenced in an exam

note by Dr. Justin Schechter in the Plaintiff’s “Initial Post Traumatic Stress

Disorder Disability Benefits Questionnaire.” [T. at 617]. This exam note

references an April 2015 VA determination denying the Plaintiff service-

connected disability for several conditions. [T. at 621]. The actual April 2015

VA determination itself does not appear in the record of this case. In any

event, the April 2015 VA determination appears to have denied a disability

rating for conditions for which the Plaintiff was later assigned disability


                                      15
ratings, such as anxiety and migraine headaches. [Compare T. 621 with T.

322].      The ALJ, however, fails to address the significance of these

subsequent disability ratings.

        The ALJ’s recitation of the medical evidence of record is largely the

same evidence considered by the VA. [See T. at 24-28]. While the ALJ

purported to assign “substantial weight” to the VA’s disability determinations,

the Court cannot reconcile the ALJ’s purported assignment of weight to the

VA ratings with the contradictory rationale and disparate findings found

throughout the ALJ’s decision. Without a coherent explanation by the ALJ

for apparently giving lesser weight to the VA determinations, the Court

cannot say that “the record before the ALJ clearly demonstrates that such a

deviation is appropriate.” See Bird, 699 F.3d at 343. As such, the ALJ’s

failure to properly weigh and explain the consideration given to the Plaintiff’s

disability ratings by the VA frustrates meaningful review of the ALJ’s decision

on this issue. For this reason, the decision of the ALJ must be reversed.

        In light of this decision, Plaintiff’s other assignment of error need not

be addressed but may be raised by her on remand.

VI.     CONCLUSION

        For the reasons stated, remand is required. On remand, the ALJ shall

properly weigh, and explain the consideration given to, the Plaintiff’s VA


                                        16
disability ratings as required by the Regulations and the Fourth Circuit’s

decision in Bird.

                                    ORDER
      Accordingly, IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion

to Remand [Doc. 15] is DENIED; the Plaintiff’s Motion for Summary

Judgment [Doc. 10] is GRANTED; the Defendant’s Motion for Summary

Judgment [Doc. 12] is DENIED; the decision of the Commissioner is

REVERSED;       and   this   case    is    hereby        REMANDED for further

administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.

      IT IS SO ORDERED.
                                Signed: March 22, 2019




                                      17
